El Juez Asociado Se. del Tono,
emitió la opinión del tribunal.
En 16 de enero de 1915 Juan N. Rodríguez vendió, por escritura pública, a los.esposos.Joseph Martin y Julia.Barbé, cierta finca rústica conteniendo una casa de maderas del país, techada de zinc, dando frente a la carretera y otra de made-ras techada de yaguas en mal estado. Entre las cláusulas del contrato hay una que, en lo pertinente, dice así: ‘ ‘ Corres-ponde esta finca al Sr. Rodríguez por haberla adquirido en la siguiente forma: la casa techada de zinc, que mide por su frente a la carretera siete varas y seis por su fondo, jpor haberla construido a sus expensás en el mes de agosto de'mil novecientos once * *
Presentada la escritura en el Registro de la Propiedad de Arecibo, el registrador, el 25 de enero de 1915, la inscri-bió “sólo en cuanto al terreno y casa de maderas techada de yaguas hoy reconstruida y techada de zinc, suspendiéndose la inscripción en cuanto a la otra casa también de maderas techada de zinc enclavada en el mismo terreno, por no' apa-recer inscrita a favor del vendedor Don Juan N. Rodríguez Pérez ni de otra persona alguna.”
No conformes los compradores con lá nota del registra-dor en cuanto por ella se suspendió la inscripción de la casa *151de que se lia hecho mérito, interpusieron dlr presente recurso gubernativo para ante este Tribunal Supremo, citando en apoyo de su • contención el artículo 61 del Reglamento de la Ley Hipotecaria y la jurisprudencia establecida por esta Corte Suprema en el caso de A. Sánchez y Ca., S. en C., v. El Registrador, 16 D. P. R., 441, y por la Dirección General de los Registros y del Notariado de España en su resolución de 22 de agosto de 1863.
El registrador recurrido alegó en justificación de su nota que el precépto de ley y la jurisprudencia citados por los re-currentes no eran aplicables a este caso, ya que se refieren a la fabricación en suelo propio, y del registro constaba que la casa en cuestión no fué edificada por el dueño del terreno, sino por otra persona para ella misma, con autorización del dueño de la finca.
La historia de la casa, segiín el registro, es como signe: Fué edificada para sí mismo por Enrique Salas, con auto-rización del entonces dueño de la finca Carmelo Salas, y ven-dida luego, por su dueño a Juan N. Rodríguez y a Miguel E. Miró por la misma escritura por la que Carmelo Salas ven-dió la finca a los dichos Rodríguez y Miró. La escritura de venta de la finca y de la casa se llevó al registro para su inscripción y, en efecto, fué inscrita, pero solo en cuanto a la finca. En cuanto a la casa, el registrador suspendió la inscripción por no aparecer inscrita a favor del vendedor. La nota del registrador, que tiene fecha 13 de julio de 1912, fué consentida. Luego uno de los compradores de la finca y de la casa, Miguel E. Miró, vendió al otro comprador Juan N. Rodríguez, su participación en la finca y en la casa. Se llevó al registro la escritura y se repitió el mismo caso, a saber: se inscribió la venta del condominio en la finca y se suspendió la del condominio en la casa. La nota del regis-trador fué de igual modo consentida. Así las cosas, el dueño de la finca y de la casa, Juan N. Rodríguez, celebró con los esposos Martin el contrato a que se refiere-este recurso, ha-ciéndose constar en él, como dejamos expuesto, que la casa *152de que se trata fjié construida, a sus expensas por el vende-dor, contradiciendo así las constancias del registro demos-trativas de que la casa la adquirió el vendedor por compra.
Al-defender su nota, sostiene en su alegato el registrador, lo que sigue:
“Es evidente que el edificio levantado en suelo propio pertenece al dueño del suelo y que en este caso con arreglo al principio de que lo accesorio sigue a lo principal, no se requiere inscripción especial del edificio. (Por eso fué inscrita la casa techada de yaguas encla-vada en la misma finca que fué reconstruida después.)
. “Pero éste no es el caso presente. Aquí no hay nada accesorio, porque el suelo pertenecía a una persona y el edificio a otra, y por esa razón tanto el terreno como el edificio son cosas principales para los efectos de la Ley Hipotecaria, y requieren inscripción separada a favor de cada dueño.
“Ejemplo de ello son los solares que conceden gratuitamente los municipios para edificaciones, en que se inscriben aquéllos a favor de los municipios y las casas a favor de sus edificantes. La ley exime de la inscripción de los edificios tan sólo a los dueños del suelo en que se levantan, pero -no a los que edifican en terreno ajeno.
“Por ello, cuando Don Carmelo Salas del Talle, vendió la finca rústica No. 4581-y Don Enrique de iguales apellidos la casa techada de zinc a Don Juan N. Rodríguez Pérez y Don Miguel E. Miró, el registrador tuvo en cuenta el precepto del ar.tículo 20 de la Ley Hipo-tecaria que exige la inscripción previa a favor del trasmitente.
“El hecho de consignarse en la escritura por Don Carmelo Salas del Talle, que había presta,do su consentimiento para edificar la casa en áu terreno y que la casa formaba parte integrante de la finca, no desvirtúa, no destruye el precepto del artículo 20 de la ley, antes por el contrario, aclara y reconoce que la casa pertenecía a distinto dueño, y de aquí la necesidad legal de la inscripción previa a favor de éste para poder ser inscrita a favor del comprador.
“Además: los primeros compradores Don Juan N. Rodríguez Pé-rez y Don Miguel E. Miró Gubiana consintieron las notas de sus-pensión de inscripción de la casa, y tenía conocimiento el primero al vender la finca a los esposos Martín Barbé, que dicha casa no estaba registrada a su nombre.
“El registrador que suscribe no podía seguir otra conducta, sino suspender la inscripción de la casa por la razón antedicha de no estar *153registrada a nombre del vendedor, ya que anteriormente había sido suspendida la inscripción y aceptada la calificación por los primeros compradores. ’ ’
Las razones expuestas por el registrador son suficientes para sostener la nota recurrida. Debe declararse sin .lugar •el recurso.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-eiados Wolf, Aldrey y Hutcbison.